Title: To Thomas Jefferson from De Guichén, 7 March 1787
From: Guichén, Luc Urbain de Bouexie, Comte de
To: Jefferson, Thomas



Sonsieur
a morllaix ce 7 mars 1787

Je récois avec la plus vive sensibilitté, la lettre dont votre excellance a bien voullu m’honnorer; et m’annoncer la grace que MM. de la Sociétté philosophique de philadelphie ont eu la bonté de m’admettre membre de leur tres respectable sociétté. Je sens Monsieur tout le prix d’une favoeur aussi particulliere; que mes faibles tallants ne me permettoit pas d’esperer; et aux quels je ne puis supléer, que par les sentiments de la plus parffaicte reconnaiscance,  et par la scinceritté de la part que je prendray toujours à ce qui poura l’intteresser. Perméttés moy de suplier votre excellance, d’avoir la complaisance d’estre l’interprètte de la purétté de ses sentiments; et de prendre la libértté en leur presantant mes plus profonds respectueux hommages, de les suplier d’agreer mes tres humbles et parffaicts remerciments, d’un choix aussi honnorable que flatteur pour moy, qui ne me laisse rien à desirer que les ocasions de le meritter.
Jay l’honneur d’estre avec un tres profond respec de votre excellance Monsieur Votre tres humble et tres obeissant serviteur,

Le cte. de guichén

